Detailed Action
America Invents Act Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Objections
3.	Claim 1 is objected to because of an informality: “helical taper hole” in line 32 should be changed to “helical tapered hole”. Appropriate correction is required.

Rejections under 35 USC 112
4.	The following is a quotation of 35 U.S.C. 112:
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

5.	Claims 1-7 and 11-15 are rejected under 35 U.S.C. 112 (b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 1 recites the center axis. It is unclear if this is referring to the central axis previously introduced.
Claim 1 recites an outer conical surface of the outer conical configuration defined by the conical surface (42) of the helical tapered hole (4) of the internal thread (6) and an inner conical surface of the inner conical configuration defined by the at least one of the left conical surface and the right conical surface of the helical dumbbell-like shaped asymmetrical bidirectional truncated cone body (71) of the dumbbell-like shaped asymmetrical bidirectional tapered external thread (9) bear each other. It is unclear if the outer and inner conical surfaces are the conical surface and one of the left and right conical surfaces, respectively, or if new conical surfaces are being introduced. 
Claim 7 recites the internal thread comprises one of a triangular thread, a traditional thread, a sawtooth thread, a rectangular thread and an arc thread. Due to the word “comprises” this is an open list of alternatives. Thus, it is unclear what other alternatives are intended to be encompassed by the claim. See MPEP 2173.05(h)(I). In addition, claim 1 requires the crest of the internal thread to be a conical surface having a slope different than the two flanks. Thus, it is unclear how the external thread can have the structure recited in claim 1 and also be triangular, trapezoidal, sawtooth, rectangular, or an arc thread, wherein, a sawtooth shape is generally considered to be a form of a triangular shape. Thus, it is further unclear if a sawtooth shape as used in the claim is referring to a saw tooth shape differently than one of skill in the art would generally interpret a sawtooth shape.
Claims 2-6 and 11-15 are rejected for depending from claim 1.

Rejections under 35 USC 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

7.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

8.	Claims 1-2, 4-7, and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over USPGPub No. 2015/0050102 (“Lu”) in view of US Patent No. 4,432,682 (“McKewan”).
Claim 1 recites a connection structure comprising an internal thread (6) and an external thread (9) in mutual thread fit, wherein: the external thread comprises a dumbbell-like shaped asymmetrical bidirectional tapered thread; the dumbbell-like shaped asymmetrical bidirectional tapered external thread (9) comprises at least one unit thread segment that is formed of a helical dumbbell-like shaped asymmetrical bidirectional truncated cone body (71) having a reduced middle and two enlarged ends and having a left taper (95) and a right taper (96); the helical dumbbell-like shaped asymmetrical bidirectional truncated cone body (71) of the external thread (9) is provided on an outer surface of a columnar body (3); the internal thread (6) comprises a segment corresponding to the at least one unit thread segment and comprising a tooth body that defines a helical tapered hole (4) on an inner surface of a cylindrical body. Lu teaches an external thread and internal thread in mutual thread fit (figs. 2-4, para. [0004]). Lu teaches that, when interpreting adjacent crests as ends of a single thread, the external thread to have a dumbbell-like shape with a smaller diameter middle and larger diameter ends (fig. 4). In addition, the external thread is provided on the outer surface of a bolt wherein the flanks define truncated cone bodies, and, the internal thread on the inner surface of a cylindrical nut (figs. 2-4, paras. [0024] & [0026]). Lu teaches that the external thread is asymmetric and the internal thread is symmetric (paras. [0025]-[0026]), and that the internal thread can deform when in thread fit (para. [0029]). 
Lu fails to explicitly teach the tooth body of the internal thread (6) comprises two flanks converging toward each other to define a tooth cusp coextensive with the tooth body, the tooth body being provided with a conical surface (42) formed on and helically extending along the tooth cusp and sloped in a way different from the two flanks so as to define the helical taper hole (4) of the internal thread (6), such that the helical tapered hole (4) of the internal thread (6) provides an outer conical configuration and at least one of the left conical surface and the right conical surface of the helical dumbbell-like shaped asymmetrical bidirectional truncated cone body (71) of the dumbbell-like shaped asymmetrical bidirectional tapered external thread (9) provides an inner conical configuration matching the outer conical configuration, wherein the internal thread (6) and the dumbbell-like shaped asymmetrical bidirectional tapered external thread (9) are mutually fit to form a thread pair extending helically, wherein the helical dumbbell-like shaped asymmetrical bidirectional truncated cone body (71) of the dumbbell-like shaped asymmetrical bidirectional tapered external thread (9) is received in the special helical tapered hole [[till]] (4) of the internal thread (6) and the inner conical configuration and outer conical configuration are fit to each other in an axial direction of a central axis of the columnar body (3) to form a conical configuration pair coaxial with the center axis of the columnar body (3), wherein an outer conical surface of the outer conical configuration defined by the conical surface (42) of the helical tapered hole (4) of the internal thread (6) and an inner conical surface of the inner conical configuration defined by the at least one of the left conical surface and the right conical surface of the helical dumbbell-like shaped asymmetrical bidirectional truncated cone body (71) of the dumbbell-like shaped asymmetrical bidirectional tapered external thread (9) bear each other. However, this would have been obvious in view of McKewan.
McKewan is also directed to threads with the purpose of reducing the effects of vibration. McKewan teaches one thread to have symmetrical flanks 25 & 27 and the other thread to have asymmetrical flanks 19 & 21 (col. 1 lines 62-67), wherein flank 21 has a steeper angle than flank 27 such that a clearance is provided (fig. 3). McKewan teaches that the tip of one thread comprises a surface 17 parallel to an opposite surface it is configured to contact (figs. 2 & 3, col. 2 lines 51-55). This allows the portion 17 to deform when torque is applied, which keeps the load on portion 17 for optimum resistance to the effects of vibration (col. 1 line 62 – col. 2 line 40).
In this case, both Lu and McKewan are directed to thread design to prevent loosening of the threads when subjected to vibrations. Both Lu and McKewan teach one thread to have a first thread, which has symmetric flanks, and a second thread, which has asymmetric flanks. McKewan teaches that for optimum resistance to vibration, the load should be located at a crest portion of one of the threads. To do this, the external following flank has an angle steeper than the internal following flank, and one thread has a crest surface 17 parallel to an opposing surface of the other thread so that the crest portion gets deformed when toque is applied. Since Lu teaches the internal thread is configured to deform with contact of the external thread, it would be predictable that providing the crest portion of McKewan to the crest of the internal thread will allow the crest portion to deform. Thus, in order to keep more load at the crest of the connection structure for optimum resistance to vibration, it would be obvious to modify the connection structure of Lu such that a clearance is provided between the following flanks, and, the internal thread comprises a crest portion as taught by McKewan with a surface parallel to the external following flank, such that the crest portion deforms along the extremal following flank. Given the teachings of McKewan, there is a reasonable expectation of success that this structure will increase the load on the crest portion and thereby provide better vibration resistance.
Given the above modification, the following/right flank of the external thread is 26 degrees, and the left flank is 30 degrees with respect to a line normal to the central axis (fig. 4, col. 1 line 62 – col. 2 line 8). Thus, when rotating the connection structure 180 degrees, the left flank will be smaller than the right flank. This structure reads on: the left taper (95) is defined by a left conical surface of the helical dumbbell-like shaped asymmetrical bidirectional truncated cone body (71) of the dumbbell-like shaped asymmetrical bidirectional tapered external thread (9) and corresponds to a first taper angle (al), and the right taper (96) is defined by a right conical surface of the helical dumbbell-like shaped asymmetrical bidirectional truncated cone body (71) of the dumbbell-like shaped asymmetrical bidirectional tapered external thread (9) and corresponds to a second taper angle (a2); the left taper (95) and the right taper (96) have opposite directions, and are different tapers such that the left taper (95) is smaller than the right taper.
Claim 2 recites the dumbbell-like shaped asymmetrical bidirectional tapered external thread (9) comprises a first helical conical surface (721) and a second helical conical surface (722) that are respectively defined by the left conical surface and the right conical surface of the helical dumbbell-like shaped asymmetrical bidirectional truncated cone body. As illustrated in fig. 4 of Lu, the helical external threads form left and right conical surfaces. Lu et al. fail to explicitly teach the external thread defining an external helical line. However, this would have been obvious in view of McKewan.
McKewan teaches that the transition between surfaces of the threads, for example the transition between flanks, is angular (figs. 2-4).
In this case, both Lu and McKewan are directed to thread connections. McKewaan teaches that the transition between adjacent flanks and adjacent threads can angular. It would be predictable in view of McKewan that modifying the threads of Lu such that there are angular transitions between adjacent flanks and adjacent threads will provide a thread connection with suitable locking ability. Thus, it would be obvious to modify the threads of Lu et al. such that there is angular connections between the flanks and threads.
Given the above modification, Lu et al. teach an external helical line, which is interpreted as the helical line that connects the two conical surfaces, or, one of the ends of the threads that leads directly into the adjacent thread.
Claim 2 further recites the first helical conical surface (721) and the second helical conical surface (722) of the helical dumbbell-like shaped asymmetrical bidirectional truncated cone body (71) form a shape that corresponds to a shape of a helical outer flank of a rotating body, wherein the rotating body is formed by two hypotenuses of a right-angled trapezoid union rotating around a right-angled side of the right-angled trapezoid union, while the right-angled trapezoid union axially moves at a constant speed along the central axis of the columnar body (3); wherein the right-angled trapezoid union is formed by oppositely jointing upper sides of two right-angled trapezoids; the two right-angled trapezoids have lower sides that are identical, the upper sides, and right-angled sides that are different from each other and jointly define the right-angled side of the right-angled trapezoid union; and the right-angled sides of the two right-trapezoids are coincident with the central axis of the columnar body (3). As illustrated in annotated fig. 4 of the Lu illustrated below, the shapes of the conical surfaces of both the internal and external threads have the recited shape given the above modification.

    PNG
    media_image1.png
    429
    360
    media_image1.png
    Greyscale

As illustrated above, after the above modification of making the transition between the flanks angular, each of the conical surfaces has a shape of the claimed trapezoid union. Further, since the threads are helical, the threads have a shape of the trapezoid union that moves axially along the central axis while rotating.
Claim 4 recites an axial movement distance of the right-angled trapezoid union along the central axis of the columnar body (3) for the right-angled trapezoid union rotating about the central axis of the columnar body (3) for a full circle of 360 degrees is equal to a sum of lengths of the right-angled sides of the two right-angled trapezoids of the right-angled trapezoid union. As illustrated in figs. 4 of Lu, after modifying the transitions between the flanks and threads to be angular, the pitch is equal to a width of the thread since each thread leads directly into the next thread. Thus, a distance that the trapezoids move axially over one revolution is equal to the width of the thread, which is also equal to the sum of the lengths of the right-angled sides of the trapezoids as illustrated in annotated fig. 4 provided in the rejection to claim 2 above.
Claim 5 recites the left conical surface and the right conical surface of the helical dumbbell-like shaped asymmetrical bidirectional truncated cone body (71) that define the first helical conical surface (721) and the second helical conical surface (722) of the dumbbell-like shaped asymmetrical bidirectional tapered external thread (9), respectively, and the external helical line (8) are continuous helical surfaces and a continuous helical line, respectively; and the conical surface (42) of the helical tapered hole (4) of the internal thread (6) is a continuous helical surface. Lu teaches the threads to be continuously helical (figs. 1-2, para. [0004]).
Claim 6 recites the helical dumbbell-like shaped asymmetrical bidirectional truncated cone body (71) of the at least one unit thread segment of the external thread (9) is formed by oppositely jointing upper sides of two truncated cone bodies (7), wherein the truncated cone bodies (7) have lower sides that are identical and the upper sides, and have different cone heights, and the lower sides of the two truncated cone bodies (7) are located at two ends of the helical dumbbell-like shaped asymmetrical bidirectional truncated cone body (71) and are are adapted to connect to lower sides of a helical dumbbell-like shaped asymmetrical bidirectional truncated cone body (71) of a next unit thread segment of the external thread (9) that is adjacent to the at least one unit thread segment of the external thread (9). As detailed in claim 2 above, it would be obvious to modify the threads of Lu et al. in view of McKewan such that the transition between flanks/threads are angular. Given this modification, and as illustrated in the annotated figure provided in claim 2 above, each of the external threads of Lu is formed by two conical surfaces that define truncated cone bodies. Further, since the external threads are asymmetrical as detailed in the rejection to claim 1 the cone heights are different. In addition, lower sides of the truncated cones are joined in a middle of the thread, and upper sides of the truncated cones are joined with upper sides of adjacent threads.
Claim 7 recites the internal thread comprises one of a triangular thread, a traditional thread, a sawtooth thread, a rectangular thread and an arc thread. A generally triangular shape with a conical upper surface is a known tooth shape of certain saws. Thus, the shape of the teeth of Lu et al. reads on a sawtooth thread.
Claim 11 recites the first taper angle is greater than 0 and smaller than 53, and the second taper angle is greater than 0 and smaller than 53. As detailed in the rejection to claim 1 above, the flanks of the external thread are 26 and 30 degrees with respect to a line normal to a central axis of the bolt and passing through a crest of the thread (McKewan, col. 1 line 62 – col. 2 line 8). 
Claim 12 recites the first taper angle is in a range of 2°-40° and the second taper angle is in a range of 2°-40°. As detailed in the rejection to claim 1 above, the flanks of the external thread are 26 and 30 degrees with respect to a line normal to a central axis of the bolt and passing through a crest of the thread (McKewan, col. 1 line 62 – col. 2 line 8). 
Claim 13 recites the second taper angle is greater than or equal to 53 and smaller than 180. As detailed in the rejection to claim 1 above, the flanks of the external thread are 26 and 30 degrees with respect to a line normal to a central axis of the bolt and passing through a crest of the thread (McKewan, col. 1 line 62 – col. 2 line 8). Thus, the angle of the flanks with respect to the central axis of the bolt will be 64 and 60 degrees, respectively.
Claim 14 recites the second taper angle is in a range of 53-90. As detailed in the rejection to claim 1 above, the flanks of the external thread are 26 and 30 degrees with respect to a line normal to a central axis of the bolt and passing through a crest of the thread (McKewan, col. 1 line 62 – col. 2 line 8). Thus, the angle of the flanks with respect to the central axis of the bolt will be 64 and 60 degrees, respectively.
9.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Lu et al. as applied to claim 2 above, and further in view of Ever Hardware Industrial Limited, What Is Screw Pitch? The Different of Lead and Pitch, available at https://everhardwarestore.com/screw-pitch-different-lead-pitch.html, Published May 26, 2017 (“NPL”).
Regarding claim 3, Lu et al. fail to explicitly teach an axial movement distance of the right-angled trapezoid union along the central axis of the columnar body (3) for the right-angled trapezoid union rotating about the central axis of the columnar body (3) for a full circle of 360 degrees is at least double a sum of lengths of the right-angled sides of the two right-angled trapezoids of the right-angled trapezoid union. However, this would have been obvious in view of NPL.
NPL is also directed to threaded fasteners. NPL teaches that while most threads are single-start that it is known to have double-start threads (page 1, wherein all references to NPL refer to the document submitted with the Office action mailed on February 7, 2022). With a double start thread, every time the screw body is rotated 360 degrees, it is advanced axially by the width of two ridges, i.e. the lead is equal to two times the pitch (pages 1-2).
In this case, both Lu et al. and NPL are directed to threaded fasteners. NPL teaches that it is predictable to use a double start thread wherein the lead is equal to twice the pitch. Thus, it would be obvious to modify the internal and external threads of Lu et al. to be a double start thread such that the lead is doubled. Since Lu et al. teaches the lead being equal to the pitch (figs. 1, 2 & 4 of Lu, wherein the transitions between the flanks/threads have been modified to be angular), creating a double start thread would make the lead at least two times the pitch.
Given the above modification, since the lead of Lu et al. is doubled, the shape of a thread of Lu et al. would satisfy the limitation of when the right-angled trapezoid union rotates at a constant speed, an axial movement distance of the right-angled trapezoid union is at least double a length of the sum of the right-angled sides of the two right-angled trapezoids of the right-angled trapezoid union.
10.	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Lu et al. as applied to claim 2 above, and further in view of CN105443546A (“You”).
Regarding claim 15, Lu et al. fail to explicitly teach the first helical conical surface (721) and the second helical conical surface (722) of the dumbbell-like shaped asymmetrical bidirectional tapered external thread (9), and the external helical line (8) of the dumbbell-like shaped asymmetrical bidirectional tapered external thread (9) are discontinuous helical surfaces and a discontinuous helical line, respectively; and the conical surface (42) of the helical tapered hole (4) of the internal thread (6) is a discontinuous helical surface. However, this would have been obvious in view of You.
You is also directed to a bolt and nut connection wherein there is an interference fit between the threads (figs. 1-3, paras. [0002], [0032] & [0035], wherein all references to You refer to USPGPub No. 2018/0266469, which is an English publication of CN105443546A). You teaches that the flanks of the tapered external or internal thread can be continuous or non-continuous (paras. [0011], [0021], [0033] & [0066]).
In this case, both Lu et al. and You teach a threaded connection between male and female threads. While Lu et al. teach the threads to be continuous, You teaches that discontinuous threads are a known substitute. Thus, it would be obvious to modify the external and/or internal threads of Lu et al. such that the threads are discontinuous.
11.	Claims 1, 7, and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over McKewan in view of USPGPub No. 2013/0230364 (“Mori”).
Claim 1 recites a connection structure comprising an internal thread (6) and an external thread (9) in mutual thread fit, wherein: the external thread comprises a dumbbell-like shaped asymmetrical bidirectional tapered thread; the dumbbell-like shaped asymmetrical bidirectional tapered external thread (9) comprises at least one unit thread segment that is formed of a helical dumbbell-like shaped asymmetrical bidirectional truncated cone body (71) having a reduced middle and two enlarged ends and having a left taper (95) and a right taper (96); the helical dumbbell-like shaped asymmetrical bidirectional truncated cone body (71) of the external thread (9) is provided on an outer surface of a columnar body (3); the internal thread (6) comprises a segment corresponding to the at least one unit thread segment and comprising a tooth body that defines a helical tapered hole (4) on an inner surface of a cylindrical body. McKewan teaches an external thread and internal thread in mutual thread fit (figs. 1-4, col. 1 lines 5-12). McKewan teaches that, when interpreting adjacent crests as ends of a single thread, the external thread to have a dumbbell like shape with a smaller diameter middle and larger diameter ends, and wherein the internal thread delimits a hole (figs. 2-4). In addition, the external thread is provided on the outer surface of a bolt wherein the flanks define truncated cone bodies, and the internal thread is on the inner surface of a cylindrical body (figs. 2-4, col. 1 lines 30-43).
McKewan teaches the external thread comprises asymmetric flanks and the internal thread comprises symmetric flanks so that a clearance between the following flanks 21/27 is provided (figs. 2-4, col. 1 line 52 – col. 3 line 19). The following/right flank of the external thread is 26 degrees, and the left flank is 30 degrees with respect to a line normal to the central axis (fig. 4, col. 1 line 62 – col. 2 line 8). Thus, when rotating the connection structure 180 degrees, the left flank will be smaller than the right flank. This structure reads on: the left taper (95) is defined by a left conical surface of the helical dumbbell-like shaped asymmetrical bidirectional truncated cone body (71) of the dumbbell-like shaped asymmetrical bidirectional tapered external thread (9) and corresponds to a first taper angle (al), and the right taper (96) is defined by a right conical surface of the helical dumbbell-like shaped asymmetrical bidirectional truncated cone body (71) of the dumbbell-like shaped asymmetrical bidirectional tapered external thread (9) and corresponds to a second taper angle (a2); the left taper (95) and the right taper (96) have opposite directions, and are different tapers such that the left taper (95) is smaller than the right taper.
McKewan teaches the external thread to have a conical surface 17 at a cusp thereof that is configured to deform along a corresponding surface of the internal thread (figs. 2 & 3, col. 2 lines 51-55). Thus, McKewan fails to explicitly teach the tooth body of the internal thread (6) comprises two flanks converging toward each other to define a tooth cusp coextensive with the tooth body, the tooth body being provided with a conical surface (42) formed on and helically extending along the tooth cusp and sloped in a way different from the two flanks so as to define the helical taper hole (4) of the internal thread (6), such that the helical tapered hole (4) of the internal thread (6) provides an outer conical configuration and at least one of the left conical surface and the right conical surface of the helical dumbbell-like shaped asymmetrical bidirectional truncated cone body (71) of the dumbbell-like shaped asymmetrical bidirectional tapered external thread (9) provides an inner conical configuration matching the outer conical configuration, wherein the internal thread (6) and the dumbbell-like shaped asymmetrical bidirectional tapered external thread (9) are mutually fit to form a thread pair extending helically, wherein the helical dumbbell-like shaped asymmetrical bidirectional truncated cone body (71) of the dumbbell-like shaped asymmetrical bidirectional tapered external thread (9) is received in the special helical tapered hole [[till]] (4) of the internal thread (6) and the inner conical configuration and outer conical configuration are fit to each other in an axial direction of a central axis of the columnar body (3) to form a conical configuration pair coaxial with the center axis of the columnar body (3), wherein an outer conical surface of the outer conical configuration defined by the conical surface (42) of the helical tapered hole (4) of the internal thread (6) and an inner conical surface of the inner conical configuration defined by the at least one of the left conical surface and the right conical surface of the helical dumbbell-like shaped asymmetrical bidirectional truncated cone body (71) of the dumbbell-like shaped asymmetrical bidirectional tapered external thread (9) bear each other. However, this would have been obvious in view of Mori.
Mori teaches that it is predictable that reversing which thread is configured to deform will provide the same benefit/outcome, i.e. allowing a conic crest portion 17 on the internal thread to deform upon engagement with the corresponding surface of the external thread. Mori is directed to a male and female thread connection wherein one of the threads comprises a portion at a crest thereof that is configured to be deformed upon engaging with the opposite thread (figs. 1-3, para. [0052]). Mori teaches that the portion at the crest that is configured to be deformed can be on the male or female thread (figs. 2-3, paras. [0026], [0052] & [0071]).
 Thus, it would be obvious to merely reverse which thread comprises the conic crest portion such that the internal thread comprises the conic crest portion that is configured to deform along a corresponding surface of the external thread (MPEP 2144.04(VI)(A) also states that mere reversal of parts is obvious). Since McKewan provides a clearance between the following flanks, it would be predictable that providing a conic surface at a cusp of the internal thread will allow the surface to deform along an opposing tapered surface of the external thread.
Claim 7 recites the internal thread comprises one of a triangular thread, a traditional thread, a sawtooth thread, a rectangular thread and an arc thread. A generally triangular shape with a conical upper surface is a known tooth shape of certain saws. Thus, the shape of the teeth of McKewan et al. reads on a sawtooth thread.
Claim 11 recites the first taper angle is greater than 0 and smaller than 53, and the second taper angle is greater than 0 and smaller than 53. As detailed in the rejection to claim 1 above, the flanks of the external thread are 26 and 30 degrees with respect to a line normal to a central axis of the bolt and passing through a crest of the thread (McKewan, col. 1 line 62 – col. 2 line 8). 
Claim 12 recites the first taper angle is in a range of 2°-40° and the second taper angle is in a range of 2°-40°. As detailed in the rejection to claim 1 above, the flanks of the external thread are 26 and 30 degrees with respect to a line normal to a central axis of the bolt and passing through a crest of the thread (McKewan, col. 1 line 62 – col. 2 line 8). 
Claim 13 recites the second taper angle is greater than or equal to 53 and smaller than 180. As detailed in the rejection to claim 1 above, the flanks of the external thread are 26 and 30 degrees with respect to a line normal to a central axis of the bolt and passing through a crest of the thread (McKewan, col. 1 line 62 – col. 2 line 8). Thus, the angle of the flanks with respect to the central axis of the bolt will be 64 and 60 degrees, respectively.
Claim 14 recites the second taper angle is in a range of 53-90. As detailed in the rejection to claim 1 above, the flanks of the external thread are 26 and 30 degrees with respect to a line normal to a central axis of the bolt and passing through a crest of the thread (McKewan, col. 1 line 62 – col. 2 line 8). Thus, the angle of the flanks with respect to the central axis of the bolt will be 64 and 60 degrees, respectively.
12.	Claims 1-2, 4-7, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over You in view of Lu.
Claim 1 recites a connection structure comprising an internal thread (6) and an external thread (9) in mutual thread fit, wherein: the external thread comprises a dumbbell-like shaped asymmetrical bidirectional tapered thread; the dumbbell-like shaped asymmetrical bidirectional tapered external thread (9) comprises at least one unit thread segment that is formed of a helical dumbbell-like shaped asymmetrical bidirectional truncated cone body (71) having a reduced middle and two enlarged ends and having a left taper (95) and a right taper (96); the helical dumbbell-like shaped asymmetrical bidirectional truncated cone body (71) of the external thread (9) is provided on an outer surface of a columnar body (3); the internal thread (6) comprises a segment corresponding to the at least one unit thread segment and comprising a tooth body that defines a helical tapered hole (4) on an inner surface of a cylindrical body. You teaches a tapered bolt and nut combination (para. [0002], wherein all references to You refer to USPGPub No. 2018/0266469, which is an English publication of CN105443546A). You teaches the external threads comprising left and right tapered surfaces 11/21, wherein when interpreting adjacent crests as the ends of a single external thread, the threads form a dumbbell-shape with a reduced middle and two enlarged ends (figs. 1 & 5). 
In addition, the external thread comprises the left taper 12 with an angle greater than the right taper 11 with respect the central axis (figs. 1 & 5). This reads on the left taper (95) is defined by a left conical surface of the helical dumbbell-like shaped asymmetrical bidirectional truncated cone body (71) of the dumbbell-like shaped asymmetrical bidirectional tapered external thread (9) and corresponds to a first taper angle (al), and the right taper (96) is defined by a right conical surface of the helical dumbbell-like shaped asymmetrical bidirectional truncated cone body (71) of the dumbbell-like shaped asymmetrical bidirectional tapered external thread (9) and corresponds to a second taper angle (a2); the left taper (95) and the right taper (96) have opposite directions, and are different tapers such that the left taper (95) is smaller than the right taper.
You teaches the internal and external threads being in interference fit (paras. [0032] & [0034]-[0035]). You further teaches the external thread comprising two flanks that define a surface at the tip of the thread (fig. 6). However, You fails to explicitly teach the tooth body of the internal thread (6) comprises two flanks converging toward each other to define a tooth cusp coextensive with the tooth body, the tooth body being provided with a conical surface (42) formed on and helically extending along the tooth cusp and sloped in a way different from the two flanks so as to define the helical taper hole (4) of the internal thread (6), such that the helical tapered hole (4) of the internal thread (6) provides an outer conical configuration and at least one of the left conical surface and the right conical surface of the helical dumbbell-like shaped asymmetrical bidirectional truncated cone body (71) of the dumbbell-like shaped asymmetrical bidirectional tapered external thread (9) provides an inner conical configuration matching the outer conical configuration, wherein the internal thread (6) and the dumbbell-like shaped asymmetrical bidirectional tapered external thread (9) are mutually fit to form a thread pair extending helically, wherein the helical dumbbell-like shaped asymmetrical bidirectional truncated cone body (71) of the dumbbell-like shaped asymmetrical bidirectional tapered external thread (9) is received in the special helical tapered hole [[till]] (4) of the internal thread (6) and the inner conical configuration and outer conical configuration are fit to each other in an axial direction of a central axis of the columnar body (3) to form a conical configuration pair coaxial with the center axis of the columnar body (3), wherein an outer conical surface of the outer conical configuration defined by the conical surface (42) of the helical tapered hole (4) of the internal thread (6) and an inner conical surface of the inner conical configuration defined by the at least one of the left conical surface and the right conical surface of the helical dumbbell-like shaped asymmetrical bidirectional truncated cone body (71) of the dumbbell-like shaped asymmetrical bidirectional tapered external thread (9) bear each other. This would have been obvious in view of Lu. 
Lu also teaches external and internal threads in interference fit (paras. [0005] & [0026]). Lu teaches that it is known and predictable to make one of the threads less rigid such that the interference fit occurs due to deformation of the less rigid thread (paras. [0027]-[0029]).
In this case, both You and Lu are directed to threads in interference fit. Given the teachings of Lu, it would be obvious to modify the internal thread of You such that it were less rigid than the external thread so that the internal thread deforms upon engagement with the external thread. This will predictably lead to the threads being in interference fit upon torque applied thereto.
Given the above modification, since the tip of the internal thread of You contacts a tapered surface of the external thread (fig. 5), applying torque during the screwing in process will deform the tip of the internal thread and make it take the shape of the surface of the external thread it contacts, i.e. it will form a conical shape matching the taper of the external thread.
Claim 2 recites the dumbbell-like shaped asymmetrical bidirectional tapered external thread (9) comprises a first helical conical surface (721) and a second helical conical surface (722) that are respectively defined by the left conical surface and the right conical surface of the helical dumbbell-like shaped asymmetrical bidirectional truncated cone body, and an external helical line. As illustrated in fig. 1 of You, the external thread comprises left and right tapered surfaces 11/12 that are helical and that meet at a connection point, i.e. external helical line.

Claim 2 further recites the first helical conical surface (721) and the second helical conical surface (722) of the helical dumbbell-like shaped asymmetrical bidirectional truncated cone body (71) form a shape that corresponds to a shape of a helical outer flank of a rotating body, wherein the rotating body is formed by two hypotenuses of a right-angled trapezoid union rotating around a right-angled side of the right-angled trapezoid union, while the right-angled trapezoid union axially moves at a constant speed along the central axis of the columnar body (3); wherein the right-angled trapezoid union is formed by oppositely jointing upper sides of two right-angled trapezoids; the two right-angled trapezoids have lower sides that are identical, the upper sides, and right-angled sides that are different from each other and jointly define the right-angled side of the right-angled trapezoid union; and the right-angled sides of the two right-trapezoids are coincident with the central axis of the columnar body (3). As illustrated in annotated fig. 1 of You illustrated below, the shapes of the conical surfaces of both the internal and external threads have the recited shape given the above modification.

    PNG
    media_image2.png
    369
    332
    media_image2.png
    Greyscale

As illustrated above, each of the conical surfaces has a shape of the claimed trapezoid union. Further, since the threads are helical, the threads have a shape of the trapezoid union that moves axially along the central axis while rotating (paras. [0032]-[0033]).
Regarding claim 4, You further teaches an axial movement distance of the right-angled trapezoid union along the central axis of the columnar body (3) for the right-angled trapezoid union rotating about the central axis of the columnar body (3) for a full circle of 360 degrees is equal to a sum of lengths of the right-angled sides of the two right-angled trapezoids of the right-angled trapezoid union (figs. 1-3, para. [0033]). 
Regarding claim 5, You further teaches the left conical surface and the right conical surface of the helical dumbbell-like shaped asymmetrical bidirectional truncated cone body (71) that define the first helical conical surface (721) and the second helical conical surface (722) of the dumbbell-like shaped asymmetrical bidirectional tapered external thread (9), respectively, and the external helical line (8) are continuous helical surfaces and a continuous helical line, respectively; and the conical surface (42) of the helical tapered hole (4) of the internal thread (6) is a continuous helical surface (paras. [0015], [0021], [0033] & [0036]). 
Claim 6 recites the helical dumbbell-like shaped asymmetrical bidirectional truncated cone body (71) of the at least one unit thread segment of the external thread (9) is formed by oppositely jointing upper sides of two truncated cone bodies (7), wherein the truncated cone bodies (7) have lower sides that are identical and the upper sides, and have different cone heights, and the lower sides of the two truncated cone bodies (7) are located at two ends of the helical dumbbell-like shaped asymmetrical bidirectional truncated cone body (71) and are are adapted to connect to lower sides of a helical dumbbell-like shaped asymmetrical bidirectional truncated cone body (71) of a next unit thread segment of the external thread (9) that is adjacent to the at least one unit thread segment of the external thread (9). Each of the tapered surfaces of the external thread delimits a truncated cone shape (fig. 1 of You). As illustrated in annotated fig. 1 of You provided in the rejection to claim 2 above, the shapes are connected at upper surfaces of the truncated cone bodies and the lower surfaces connect to lower surfaces of truncated cone bodies of adjacent threads. Further, since the tapers have different sizes the truncated cones have different heights.
Regarding claim 7, You further teaches the internal thread comprises one of a triangular thread, a traditional thread, a sawtooth thread, a rectangular thread and an arc thread (fig. 5, para. [0032]). 
Regarding claim 15, You further teaches the first helical conical surface (721) and the second helical conical surface (722) of the dumbbell-like shaped asymmetrical bidirectional tapered external thread (9), and the external helical line (8) of the dumbbell-like shaped asymmetrical bidirectional tapered external thread (9) are discontinuous helical surfaces and a discontinuous helical line, respectively; and the conical surface (42) of the helical tapered hole (4) of the internal thread (6) is a discontinuous helical surface (paras. [0015], [0021], [0033] & [0036]).


Response to Arguments
13.	Applicant's arguments filed May 6, 2022 have been fully considered.  Applicant argues that the drawings illustrate the conical surface. The examiner agrees and has withdrawn the drawing objections.
14.	Applicant argues that the previous prior art rejections fail to teach the conical configuration pair of amended claim 1. The examiner agrees and has withdrawn the previous prior art rejections.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kyle Cook whose telephone number is 571-272-2281. The examiner’s fax number is 571-273-3545.  The examiner can normally be reached on Monday-Friday 9AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner's supervisor Dave Bryant (571-272-4526).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/KYLE COOK/
Examiner, Art Unit 3726

/Moshe Wilensky/Primary Examiner, Art Unit 3726